DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 05/28/2020, said application claims a priority filing date of 11/28/2017.  Claims 1-20 are pending. Claims 1, 14 and 15 are independent.

Drawings
The drawings are objected to because missing line in Controller block of Figure 2 and missing line in NO condition for conditional check 301 of Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1, 3, 5-6, 13-15 and 17 are objected to because of the following informalities:  
In Claim 1, lines 6-7, "reading a corresponding display file according to configuration parameters of the second display" appears to be reading a display file corresponding to configuration parameters of the second display";
in Claim 1, line 12, Claim 6, line 5, and Claim 13, line 4,  "data of the one or more physiological parameters" appears to be "the data of the one or more physiological parameters";
in Claim 3, line 2, "a black screen" appears to be "the black screen";
in Claim 5, lines 2 and 4, "the physiological data" appears to be "the data of the one or more physiological parameters"  ;
in Claim 6, lines 3-4 and Claim 13, lines 2-3, "reading another corresponding display file according to configuration parameters of the first display" appears to be "reading another display file corresponding to configuration parameters of the first display";
in Claim 14, lines 7-8, "reading a corresponding display file according to configuration parameters of the display identified as the switching target" appears to be "reading a display file corresponding to configuration parameters of the display identified as the switching target";
in Claim 14, line 10, "data of the physiological parameters" appears to be "data of the one or more physiological parameters";
in Claim 15, lines 14-15, "comprising physiological parameters …" appears to be "comprising the physiological parameters …
in Claim 15, line 18, "detect that a display screen switching instruction is receivedread …" appears to be "detect that a display screen switching instruction is received; read …";
in Claim 17, line 3, "data of the physiological parameters" appears to be "the data of the physiological parameters";
in Claim 17, lines 5-6, "the physiological data" appears to be "the data of the physiological parameters".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 17 recite the limitation "frame data" in lines 2 & 4 and 4-5 respectively, which rendering these claims indefinite because the limitation "frame data" has been recited in its based claim and it is unclear whether these limitations are the same or different.  For examination purpose, "frame data" is considered to be displayed another frame data" will be considered to be displayed on the first display.
Claim 5 recites the limitation "display file" in line 2, which rendering the claim indefinite because the limitation "display file" has been recited in its based claim and it is unclear whether these limitations are the same or different.  For examination purpose, "display file" is considered for the second display and "another display file" will be considered for the first display.
Claim 15 recites the limitation "the other end" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "configuration parameters of the displays" in line 14 and the limitation "configuration parameters of the second display" in lines 19-20, which rendering the claim indefinite because it is unclear whether these "configuration parameters" are the same or different.  Clarification is required.
Claim 15 recites the limitation "the display file" in line 21 and the limitation "display files" in line 13, which rendering the claim indefinite because it is unclear which display file among display files is referred in line 21.  Clarification is required.
Claims 16-20 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 17 recite the limitation "the corresponding display file" in line 2 and the limitation "the display file" in line 4, which rendering the claim indefinite because these limitations have been recited in its based claim and it is unclear whether these limitations are the same or different.  Clarification is required.
Claim 17 recite the limitation "configuration parameters of the first display" in lines 2-3, which rendering the claim indefinite because "configuration parameters of the displays" and "configuration parameters of the second display" have been recited in its based claim and it is unclear whether these "configuration parameters" are the same or different.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeya et al. (US 2014/0194700 A1, published on 07/10/2014), hereinafter Ikeya in view of LEE et al. (US 2013/0162502 A1, published on 06/27/2013), hereinafter LEE.

Independent Claim 1
Ikeya discloses a display screen switching method for a monitor which comprises a host and a first display communicatively connected to the host (Ikeya, 21 and 20 in FIGS. 2-3; 21 and 20A in FIG. 5; paragraphs [0024]-[0025] and [0028]: a monitor 20/20A includes a display 21, a signal input unit 25, a connector 22, a control unit 23, a battery 24, and a notification unit 26), the display screen switching method comprising: 
detecting that a second display (Ikeya, 11 in FIGS. 1A and 3; paragraph [0023]: a display 11 is on a front of a monitor 10) is connected (Ikeya, paragraphs [0035] and [0026]: when the patient, returns to the bed, the monitor 20 with the display 21 is coupled to the monitor 10 with the display 11 by connecting a connector 12 to the connector 22; transmitting a measurement signal input from the signal input unit 25 to the monitor 10 when the connector 12 and the connector 22 are connected together), the second display being provided independently of the monitor (Ikeya, FIGS. 2 and 5; paragraphs [0023] and [0026]: a display 11 is on a front of a monitor 10, which is independent/decoupled/detached from the monitor 20/20A with the display 21);
detecting that a display screen switching instruction is received (Ikeya, paragraph [0036]: the measurement signal is input to a control unit 13 of the monitor 10 through the connector 12 and the connector 22; the control unit 13 displays in real time data (a waveform, a numerical value, an index, and others) corresponding to the measurement signal on the display 11 of the monitor 10 in real time; in the meantime, the control unit 23 of the monitor 20/20A puts the display 21 in a non-display status, 
reading a corresponding display file  (Ikeya, paragraph [0003]: measurement results of physiological information on the patient are stored in memory provided in the signal input device; paragraphs [0050] and [0026]: the display can also be configured so as to display physiological information from the signal input device in real time or measurement results of physiological information stored in the past in memory of the control unit, wherein the physiological information including an electrocardiographic waveform, arterial oxygen saturation, a heart rate, blood pressure, and others); 
acquiring data of the one or more physiological parameters according to the display file and generating frame data (Ikeya, paragraph [0025]: a sensor 32 that acquires physiological information when attached to a body of the patient, or the like, is connected to a leading edge of the cable 31 which is connected to the signal input unit); and 
outputting the frame data to the second display to display data of the one or more physiological parameters (Ikeya, paragraphs [0033] and [0036]: displaying real time data (a waveform, a numerical value, an index, and others) corresponding to the measurement signal of physiological information of the patient on the display 11 of the monitor 10 in real time).
reading a corresponding display file according to configuration parameters of the second display, the display file comprising an interface layout and interface elements; generating the frame data being used for representing pixel values of pixels on a display interface; i.e., generating the frame data being used for representing pixel values of pixels on a display interface with an interface layout and interface elements according to configuration parameters of the second display.
LEE teaches a system and a method for controlling display to external display unit (LEE, paragraph [0003]), wherein reading a corresponding display file according to configuration parameters of the second display, the display file comprising an interface layout and interface elements; generating the frame data being used for representing pixel values of pixels on a display interface i.e., generating the frame data being used for representing pixel values of pixels on a display interface with an interface layout and interface elements according to configuration parameters of the second display (LEE, FIGS. 3, 6, and 7A-C; paragraph [0043]: the display mode of external device 200 may be dynamically controlled according to a display size of external device 200; paragraphs [0089]-[0093], [0099], [0102]-[0109]: user equipment may create image data produced as a result of running applications based on the host-device connection display setting, e.g., screen size, a resolution, a DPI, and a display orientation of display unit 260 of external device 200, and transmit the created image data to the coupled external device 200; when user equipment 100 creates a graphic user interface for display unit 260 of external device 200, user equipment 100 may create the graphic user interface with more menus and icons than that created for the number of application windows in a multiscreen display mode, a display size of each application window, a position and a display orientation of each application window, arrangement of each application window, control menus and icons for controlling an overall graphic user interface of the multiscreen display mode and each application window, and arrangement and sizes of the control menus and icons; i.e., generating frame data with different interface layouts and elements according to connection display setting/configuration parameters of connected display).
Ikeya and LEE are analogous art because they are from the same field of endeavor, a system and a method for controlling display to external display unit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE to Ikeya, generating the frame data being used for representing pixel values of pixels on a display interface with an interface layout and interface elements according to configuration parameters of the second display.  Motivation for doing so would maximize benefit of using a larger display area of external device (Ikeya, paragraph [0043]).

Claim 2
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and further discloses controlling the first display to turn into a black screen while outputting the frame data to the second display to display the data of the one or more physiological parameters (Ikeya, paragraph [0036]: the control unit 23 puts the display 21 in a non-display status while displaying real time data corresponding to the measurement signal on the display 11 in real time).  

Claim 3
Ikeya in view of LEE discloses all the elements as stated in Claim 2 and further discloses wherein controlling the first display to turn into a black screen comprises turning off a power supply or backlight of the first display (Ikeya, S2 in FIG. 4; paragraph [0043]: the control unit 23 stops a power supply from the battery 24 to the display 21, and the display 21 is brought into a non-display status).  

Claim 5
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and further discloses generating frame data from the physiological data according to a display file corresponding to configuration parameters of the first display (LEE, FIGS. 2-3, 6, and 7A-C; paragraph [0043]: the display mode of display device may be dynamically controlled according to a display size of display device; paragraph [0093], [0099], [0102]-[0109]: user equipment may create image data produced as a result of running applications based on the host-device connection display setting, e.g., screen size, a resolution, a DPI, and a display orientation of display unit, and transmit the created image data to the display device), and simultaneously outputting the frame data on the first display for displaying the physiological data (Ikeya, paragraph [0046], even when the monitor 20 is attached to the monitor 10, display on the display 21 the physiological information that are on the display 11; i.e., simultaneously display the physiological information on both display 21 and display 11).

Claim 6
Ikeya in view of LEE discloses all the elements as stated in Claim 2 and further discloses reading another corresponding display file according to configuration parameters of the first display; acquiring data of the one or more physiological parameters according to the another display file and generating another frame data (LEE, FIGS. 2-3, 6, and 7A-C; paragraph [0043]: the display mode of display device may be dynamically controlled according to a display size of display device; paragraph [0093], [0099], [0102]-[0109]: user equipment may create image data produced as a result of running applications based on the host-device connection display setting, e.g., screen size, a resolution, a DPI, and a display orientation of display unit, and transmit the created image data to the display device); and turning the second display into a black screen while outputting the another frame data to the first display to display the one or more physiological parameters (Ikeya, FIGS. 1A-B, 2 and 5; paragraphs [0025]-[0027] and [0007]: when the monitor 20 is detached from the monitor 10, physiological information on the patient can be continuously monitored on the monitor 20 with display 21 and puts the monitor 10 with display 11 into non-display status to 

Claim 12
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and further discloses wherein a size of the first display is smaller than a size of the second display (Ikeya, FIGS.1A-B; paragraph [0024]: the display 21 has a screen which is smaller than that of the display 11), and the monitor is a portable monitor (Ikeya, FIG. 2; paragraph [0026]: the monitor 20 with display 21 is portable.).  

Claim 13
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and further discloses reading another corresponding display file according to configuration parameters of the first display; acquiring data of the one or more physiological parameters according to the another display file and generating another frame data; and outputting the another frame data to the first display to display the one or more physiological parameters (LEE, FIGS. 2-3, 6, and 7A-C; paragraph [0043]: the display mode of display device may be dynamically controlled according to a display size of display device; paragraph [0093], [0099], [0102]-[0109]: user equipment may create image data produced as a result of running applications based on the host-device connection display setting, e.g., screen size, a resolution, a DPI, and a display orientation of display unit, and transmit the created image data to the display device) (Ikeya, FIGS. 2 and 5; paragraphs [0025]-[0027]: when the monitor 20 is detached from 

Independent Claim 14
Ikeya discloses a display screen switching method for a monitor which comprises a host for communicative connection to a first display and a second display (Ikeya, 11 and 21 in FIGS. 1A-B and 3; paragraphs [0022]-[0024] and [0028]: a monitoring system 1 including a monitor 10 with a display 11 and a monitor 20 with a display 21), the method comprising: 
receiving a display screen switching instruction; identifying a display, between the first display and the second display, indicated by the display screen switching instruction as a switching target (Ikeya, FIGS. 1A-B, 2 and 5; paragraphs [0025]-[0027] and [0007]: when the monitor 20 is detached from the monitor 10, physiological information on the patient can be continuously monitored on the monitor 20 with display 21 and puts the monitor 10 with display 11 into non-display status to prevent unwanted power consumption since the signal input unit 25 that acquire physiology information is no longer connected to the monitor 10) (Ikeya, paragraph [0036]: the measurement signal is input to a control unit 13 of the monitor 10 through the connector 12 and the connector 22; the control unit 13 displays in real time data (a waveform, a numerical value, an index, and others) corresponding to the measurement signal on the display 11 of the monitor 10 in real time; in the meantime, the control unit 23 of the monitor 20/20A puts the display 21 in a non-display status, thereby aborting a real-time display of the data corresponding to the measurement signal input from the signal input unit 25); 
reading a corresponding display file  (Ikeya, paragraph [0003]: measurement results of physiological information on the patient are stored in memory provided in the signal input device; paragraphs [0050] and [0026]: the display can also be configured so as to display physiological information from the signal input device in real time or measurement results of physiological information stored in the past in memory of the control unit, wherein the physiological information including an electrocardiographic waveform, arterial oxygen saturation, a heart rate, blood pressure, and others); 
acquiring data of the physiological parameters according to the display file and generating frame data,  (Ikeya, paragraph [0025]: a sensor 32 that acquires physiological information when attached to a body of the patient, or the like, is connected to a leading edge of the cable 31 which is connected to the signal input unit); and 
outputting the frame data to the display identified as the switching target to display the one or more physiological parameters (Ikeya, paragraphs [0033] and [0036]: displaying real time data (a waveform, a numerical value, an index, and others) corresponding to the measurement signal of physiological information of the patient on the display 11 of the monitor 10 in real time).
Ikeya fails to explicitly disclose reading a corresponding display file according to configuration parameters of the display identified as the switching target, the display file comprising an interface layout and interface elements; generating the frame data being used for representing pixel values of pixels on a display interface; i.e., generating the frame data being used for representing pixel values of pixels on a display interface with an interface layout and interface elements according to configuration parameters of the display identified as the switching target.
LEE teaches a system and a method for controlling display to external display unit (LEE, paragraph [0003]), wherein reading a corresponding display file according to configuration parameters of the display identified as the switching target, the display file comprising an interface layout and interface elements; generating the frame data being used for representing pixel values of pixels on a display interface i.e., generating the frame data being used for representing pixel values of pixels on a display interface with an interface layout and interface elements according to configuration parameters of the display identified as the switching target (LEE, FIGS. 3, 6, and 7A-C; paragraph [0043]: the display mode of external device 200 may be dynamically controlled according to a display size of external device 200; paragraphs [0089]-[0093], [0099], [0102]-[0109]: user equipment may create image data produced as a result of running applications based on the host-device connection display setting, e.g., screen size, a resolution, a DPI, and a display orientation of display unit 260 of external device 200, and transmit the created image data to the coupled external device 200; when user equipment 100 creates a graphic user interface for display unit 260 of external device 200, user equipment 100 may create the graphic user interface with more menus and icons than that created for display unit 160 of user equipment 100; determined whether external device 200 has a display size suitable for displaying multiple application windows in a multiscreen display mode; create image data in single the number of application windows in a multiscreen display mode, a display size of each application window, a position and a display orientation of each application window, arrangement of each application window, control menus and icons for controlling an overall graphic user interface of the multiscreen display mode and each application window, and arrangement and sizes of the control menus and icons; i.e., generating frame data with different interface layouts and elements according to connection display setting/configuration parameters of connected display).
Ikeya and LEE are analogous art because they are from the same field of endeavor, a system and a method for controlling display to external display unit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE to Ikeya, generating the frame data being used for representing pixel values of pixels on a display interface with an interface layout and interface elements according to configuration parameters of the target display.  Motivation for doing so would maximize benefit of using a larger display area of display device (Ikeya, paragraph [0043]).

Independent Claim 15
Ikeya discloses a monitor (Ikeya, 1 in FIG. 1A; paragraph [0022]: a monitoring system), comprising: a first display; a first interface circuit, one end of which is connected to a host and the other end of which is connected to the first display (Ikeya, 21 and 20 in FIGS. 1B and 2-3; 21 and 20A in FIG. 5; paragraphs [0022], [0024] –[0025] 
a second interface circuit comprising a pluggable interface, the second interface circuit having one end connected to the host and the other end connected to a second display (Ikeya, 11 in FIGS. 1A and 3; paragraphs [0022]-[0023]: a monitoring system 1 including a monitor 10 with a display 11, a control unit 13 and a power supply 14 that are interconnected together) and outputting a first indication signal when being connected to the second display (Ikeya, paragraphs [0035] and [0026]: when the patient, returns to the bed, the monitor 20 with the display 21 is coupled to the monitor 10 with the display 11 by connecting a connector 12 to the connector 22; transmitting a measurement signal input from the signal input unit 25 to the monitor 10 when the connector 12 and the connector 22 are connected together) and outputting a second indication signal when being disconnected from the second display (Ikeya, FIGS. 1A-B, 2 and 5; paragraphs [0025]-[0027] and [0007]: when the monitor 20 is detached from the monitor 10, physiological information on the patient can be continuously monitored on the monitor 20 with display 21 and puts the monitor 10 with display 11 into non-display status to prevent unwanted power consumption since the signal input unit 25 that acquire physiology information is no longer connected to the monitor 10); and 
the host comprising a controller (Ikeya, 23 and 13 in FIG. 3; paragraph [0028]: control units), a memory (Ikeya, FIG. 3; paragraph [0003]: memory provided in the signal input device 25; paragraph [0050]: memory of the control unit 23 or the control unit 13), and at least one parameter module for receiving physiological parameters sensed by a sensor  and processing the physiological parameters (Ikeya, FIGS. 2-3; paragraph [0025]: a signal input unit 25 is connected to a sensor 32 via a cable 31, which acquires physiological information when attached to a body of the patient), wherein the memory is configured to store display files  (Ikeya, paragraph [0003]: measurement results of physiological information on the patient are stored in memory provided in the signal input device; paragraphs [0050] and [0026]: the display can also be configured so as to display physiological information from the signal input device in real time or measurement results of physiological information stored in the past in memory of the control unit, wherein the physiological information including an electrocardiographic waveform, arterial oxygen saturation, a heart rate, blood pressure, and others); and 
wherein the controller is configured to determine that the second display is connected according to the indication signals output from the second interface circuit, detect that a display screen switching instruction is received (Ikeya, paragraphs [0035]-[0036]: when the patient, returns to the bed, the monitor 20 with the display 21 is coupled to the monitor 10 with the display 11 by connecting a connector 12 to the connector 22; the measurement signal is input to a control unit 13 of the monitor 10 through the connector 12 and the connector 22; the control unit 13 displays in real time data (a waveform, a numerical value, an index, and others) corresponding to the measurement signal on the display 11 of the monitor 10 in real time; in the meantime, the control unit 23 of the monitor 20/20A puts the display 21 in a non-display status, 
read the corresponding display file from the memory
acquire data of the physiological parameters from the parameter module according to the display file and generate frame data  (Ikeya, paragraph [0025]: a sensor 32 that acquires physiological information when attached to a body of the patient, or the like, is connected to a leading edge of the cable 31 which is connected to the signal input unit), and 
output the frame data to the second display to display the physiological parameters (Ikeya, paragraphs [0033] and [0036]: displaying real time data (a waveform, a numerical value, an index, and others) corresponding to the measurement signal of physiological information of the patient on the display 11 of the monitor 10 in real time).
Ikeya fails to explicitly disclose reading the corresponding display file according to configuration parameters of the second display, the display file comprising an interface layout and interface elements; generating the frame data for representing pixel values of pixels on a display interface; i.e., generating the frame data for representing pixel values of pixels on a display interface with an interface layout and interface elements according to configuration parameters of the second display.
LEE teaches a system and a method for controlling display to external display unit (LEE, paragraph [0003]), wherein reading a corresponding display file according to configuration parameters of the second display, the display file comprising an interface layout and interface elements; generating the frame data for representing pixel values of pixels on a display interface i.e., generating the frame data for representing pixel values of pixels on a display interface with an interface layout and interface elements according to configuration parameters of the second display (LEE, FIGS. 3, 6, and 7A-C; paragraph [0043]: the display mode of external device 200 may be dynamically controlled according to a display size of external device 200; paragraphs [0089]-[0093], [0099], [0102]-[0109]: user equipment may create image data produced as a result of running applications based on the host-device connection display setting, e.g., screen size, a resolution, a DPI, and a display orientation of display unit 260 of external device 200, and transmit the created image data to the coupled external device 200; when user equipment 100 creates a graphic user interface for display unit 260 of external device 200, user equipment 100 may create the graphic user interface with more menus and icons than that created for display unit 160 of user equipment 100; determined whether external device 200 has a display size suitable for displaying multiple application windows in a multiscreen display mode; create image data in single screen mode or multiscreen mode based on display size of external device 200; the the number of application windows in a multiscreen display mode, a display size of each application window, a position and a display orientation of each application window, arrangement of each application window, control menus and icons for controlling an overall graphic user interface of the multiscreen display mode and each application window, and arrangement and sizes of the control menus and icons; i.e., generating frame data with different interface layouts and elements according to connection display setting/configuration parameters of connected display).
Ikeya and LEE are analogous art because they are from the same field of endeavor, a system and a method for controlling display to external display unit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE to Ikeya, generating the frame data being used for representing pixel values of pixels on a display interface with an interface layout and interface elements according to configuration parameters of the second display.  Motivation for doing so would maximize benefit of using a larger display area of external device (Ikeya, paragraph [0043]).

Claim 16
Ikeya in view of LEE discloses all the elements as stated in Claim 15 and further discloses wherein the controller turns the first display into a black screen while outputting the frame data to the second display to display the physiological parameters (Ikeya, paragraph [0036]: the control unit 23 puts the display 21 in a non-display status 

Claim 17
Ikeya in view of LEE discloses all the elements as stated in Claim 15 and further discloses wherein the controller is further configured to: read the corresponding display file from the memory according to configuration parameters of the first display; acquire data of the physiological parameters according to the display file and generating frame data (LEE, FIGS. 2-3, 6, and 7A-C; paragraph [0043]: the display mode of display device may be dynamically controlled according to a display size of display device; paragraph [0093], [0099], [0102]-[0109]: user equipment may create image data produced as a result of running applications based on the host-device connection display setting, e.g., screen size, a resolution, a DPI, and a display orientation of display unit, and transmit the created image data to the display device); and turn the second display into a black screen while outputting the frame data to the first display to display the physiological data (Ikeya, FIGS. 1A-B, 2 and 5; paragraphs [0025]-[0027] and [0007]: when the monitor 20 is detached from the monitor 10, physiological information on the patient can be continuously monitored on the monitor 20 with display 21 and puts the monitor 10 with display 11 into non-display status to prevent unwanted power consumption since the signal input unit 25 that acquire physiology information is no longer connected to the monitor 10).  

Claims 4, 7-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeya in view of LEE as applied to Claims 1 and 15 respectively above, and further in view of Gimpl et al. (US 2012/0081302 A1, published on 04/12/2012), hereinafter Gimpl.

Claim 4
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and failing to explicitly disclose wherein the display screen switching instruction includes one of: a gesture input of touching a touch screen on the first display or the second display; an input based on a physical operation key on the monitor or the second display; or a gesture photographed by a photographing device.  
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; paragraph [0006]), wherein the display screen switching instruction includes one of: a gesture input of touching a touch screen on the first display or the second display; an input based on a physical operation key on the monitor or the second display; or a gesture photographed by a photographing device (Gimpl, paragraph [0018]: the term “gesture” refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.) (Gimpl, FIGS. 1B, 1H, and 3A; paragraphs [0101]-[0102] and [0082]: allowing the display to switch from one screen 104 to the second screen 108 when the device is in 
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gimpl to Ikeya in view of LEE, wherein the display screen switching instruction includes one of: a gesture input of touching a touch screen on the first display or the second display; an input based on a physical operation key on the monitor or the second display; or a gesture photographed by a photographing device.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Gimpl, paragraph [0069]).

Claim 7
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and further discloses wherein the first display or the second display comprises a touch screen (LEE, FIGS. 1 and 3; paragraph [0049]: external device 200 may include a tablet PC having a touch screen; paragraph [0057]:  user equipment 100 may be a full touch type smart phone with input unit 130 including several hardware key buttons and a touch screen).
wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen.
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; paragraph [0006]), wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen (Gimpl, FIGS. 1B, 1H, and 3A; paragraphs [0101]-[0102] and [0082]: allowing the display to switch from one screen 104 to the second screen 108 when the device is in closed state 304 based on a user input, e.g., a double tap gesture on the screen 110 or 114, wherein the device 100 is generally oriented in the portrait direction with the primary screen 104 and the secondary screen 108 back-to-back in different planes).
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gimpl to Ikeya in view of LEE, wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Gimpl, paragraph [0069]).

Claim 8
Ikeya in view of LEE and Gimpl discloses all the elements as stated in Claim 7 and further discloses wherein the gesture includes sliding, tapping, zooming or dragging a flick/drag gesture, when received by a touch sensitive display 110/114, can be used to relocate a window from a first display to a second display or to span both displays such that the selected window occupies a portion of each display simultaneously; unlike the drag gesture, the flick gesture is generally not used to move the displayed image to a specific user selected location of the second display but to a default location of the second display that is not configurable by the user) (Gimpl, 120/124 in FIGS. 1A-B; FIG. 4E-F; paragraphs [0073] and [0122]: the pinch/spread/zooming gesture, when received by a touch sensitive display 110/114, can be used to switch windows displayed at the top of the stack on each display to the top of the stack of the other display typically when received by different displays or screens).  

Claim 9
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and further discloses wherein the first display or the second display comprises a photographing device (LEE, paragraph [0055]: A/V capturing unit 120 may capture an audio signal and/or a video signal, wherein the A/V capturing unit 120 may include a camera and a microphone).
wherein the display screen switching instruction is generated by a gesture photographed by the photographing device.
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; paragraph [0006]), wherein the display screen switching instruction is generated by a gesture photographed by the photographing device (Gimpl, 168 in FIG. 1B; 240 in FIG. 2; paragraphs [0077]: device 100 includes a camera 168; one or more image capture interfaces/devices 240, such as a camera, can be included for capturing still and/or video images) (Gimpl, paragraph [0018]: the term “gesture” refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.) (Gimpl, 120/124 in FIGS. 1A-B; paragraphs [0073] and [0121]: a flick/drag gesture, when received by a gesture capture region 120/124 without touching surface, can be used to relocate a window from a first display to a second display or to span both displays such that the selected window occupies a portion of each display simultaneously; unlike the drag gesture, the flick gesture is generally not used to move the displayed image to a specific user selected location of the second display but to a default location of the second display that is not configurable by the user) (Gimpl, 120/124 in FIGS. 1A-B; paragraphs [0073] and [0122]: the pinch/spread gesture, when received by a gesture capture region 120/124 without touching surface, can be used to switch windows displayed at to the top of the stack of the other display typically when received by different displays or screens). 
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gimpl to Ikeya in view of LEE, wherein the display screen switching instruction is generated by a gesture photographed by the photographing device.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Gimpl, paragraph [0069]).

Claim 10
Ikeya in view of LEE and Gimpl discloses all the elements as stated in Claim 9 and further discloses wherein the gesture includes sliding, zooming, or a static gesture of finger (Gimpl, 120/124 in FIGS. 1A-B; FIG. 4C-D; paragraphs [0073] and [0121]: a flick/drag gesture, when received by a gesture capture region 120/124 without touching surface, can be used to relocate a window from a first display to a second display or to span both displays such that the selected window occupies a portion of each display simultaneously; unlike the drag gesture, the flick gesture is generally not used to move the displayed image to a specific user selected location of the second display but to a default location of the second display that is not configurable by the user) (Gimpl, 120/124 in FIGS. 1A-B; FIG. 4E-F; paragraphs [0073] and [0122]: the pinch/spread/zooming gesture, when received by a gesture capture region 120/124 without touching surface, can be used to switch windows displayed at the top of the stack on each display to the top of the stack of the other display typically when received by different displays or screens).

Claim 11
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and failing to explicitly disclose wherein the display screen switching instruction is generated by a user operating an operation key provided on the monitor.  
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; paragraph [0006]), wherein the display screen switching instruction is generated by a user operating an operation key provided on the monitor (Gimpl, FIGS. 1B, 1H, and 3A; paragraphs [0101]-[0102] and [0082]: allowing the display to switch from one screen 104 to the second screen 108 when the device is in closed state 304 based on a user input, e.g., a double tap gesture on the screen 110 or 114, wherein the device 100 is generally oriented in the portrait direction with the primary screen 104 and the secondary screen 108 back-to-back in different planes; paragraph [0072]: receive a “home” input on button/key 112b/116b of screen 104/108 indicating that the user would like to view information associated with a “home” view on screen 110/114).
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the 

Claim 18
Ikeya in view of LEE discloses all the elements as stated in Claim 15 and further discloses wherein the first display or the second display comprises a touch screen (LEE, FIGS. 1 and 3; paragraph [0049]: external device 200 may include a tablet PC having a touch screen; paragraph [0057]:  user equipment 100 may be a full touch type smart phone with input unit 130 including several hardware key buttons and a touch screen).
Ikeya in view of LEE fails to explicitly disclose wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen.
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; paragraph [0006]), wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen (Gimpl, FIGS. 1B, 1H, and 3A; paragraphs [0101]-[0102] and [0082]: allowing the display to switch from one screen 104 to the second screen 108 when the device is in closed state 304 based on a user input, e.g., a double tap gesture on the screen 110 or 114, wherein the 
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gimpl to Ikeya in view of LEE, wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Gimpl, paragraph [0069]).

Claim 19
Ikeya in view of LEE discloses all the elements as stated in Claim 15 and further discloses wherein the first display or the second display comprises a photographing device (LEE, paragraph [0055]: A/V capturing unit 120 may capture an audio signal and/or a video signal, wherein the A/V capturing unit 120 may include a camera and a microphone).
Ikeya in view of LEE fails to explicitly disclose wherein the display screen switching instruction is generated by a gesture photographed by the photographing device.
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; paragraph [0006]), wherein the display screen switching instruction is generated by a gesture photographed by the photographing device (Gimpl, 168 in FIG. 1B; 240 in FIG. 2; paragraphs [0077]: device 100 includes a camera 168; one or more image capture interfaces/devices 240, such as a camera, can be included for capturing still and/or video images) (Gimpl, paragraph [0018]: the term “gesture” refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.) (Gimpl, 120/124 in FIGS. 1A-B; paragraphs [0073] and [0121]: a flick/drag gesture, when received by a gesture capture region 120/124 without touching surface, can be used to relocate a window from a first display to a second display or to span both displays such that the selected window occupies a portion of each display simultaneously; unlike the drag gesture, the flick gesture is generally not used to move the displayed image to a specific user selected location of the second display but to a default location of the second display that is not configurable by the user) (Gimpl, 120/124 in FIGS. 1A-B; paragraphs [0073] and [0122]: the pinch/spread gesture, when received by a gesture capture region 120/124 without touching surface, can be used to switch windows displayed at the top of the stack on each display to the top of the stack of the other display typically when received by different displays or screens). 
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the 

Claim 20
Ikeya in view of LEE discloses all the elements as stated in Claim 15 and further discloses an operation panel provided with an operation key (LEE, 130/230 in FIG. 3; paragraphs [0056]-[0057] and [0048]: input unit 130/230 may include any of a keypad, a dome switch, a touchpad, a jog wheel, a jog switch, hardware/key buttons, and a touch screen).
Ikeya in view of LEE failing to explicitly disclose wherein the display screen switching instruction is generated by a user operating an operation key provided on the monitor.
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; paragraph [0006]), wherein the display screen switching instruction is generated by a user operating an operation key provided on the monitor (Gimpl, FIGS. 1B, 1H, and 3A; paragraphs [0101]-[0102] and [0082]: allowing the display to switch from one screen 104 to the second screen 108 when the device is in closed state 304 based on a user input, e.g., a double tap gesture on the screen 110 or 114, wherein the device 100 is generally oriented in the portrait direction with the 
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gimpl to Ikeya in view of LEE, wherein the display screen switching instruction is generated by a user operating an operation key provided on the monitor.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Gimpl, paragraph [0069]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muhsin et al. (US 2018/0247712 A1, with priority date on 02/24/2017) discloses wherein the display indicia may advantageously change based on a docking state of the monitor (Muhsin, paragraph [0099]) and further discloses wherein based on the device information, parameter information, connected devices, or the display characteristics provided by the medical system, the hub can identify default graphical interface options and also 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175